Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: In the Specification at paragraph [0098] “fluid inlet part” is an obvious typographical error and should be replaced with “fluid inlet port”.  
Appropriate correction is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for 1AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, “the direction of fluid flow within the cartridge” lacks antecedent basis, and it is unclear whether such fluid flow is confined to being within the housing of the cartridge or could apply to flow elsewhere in the cartridge, “…a direction of fluid flow from the fluid inlet port to the fluid outlet port within the housing” is suggested, as would be supported by paragraphs [0095 and 0098] of the Specification.
Claims 1-5, 8, 10, 15-17, 19, 20, 24, 25, 27-29, 65, 66 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. 10,722,637 in view of Trutza et al PGPUBS Document US 2008/0319369 (Trutza) and Lane et al patent 5,591,772 (Lane). The instant claims and claims of patent ‘637 recite substantially identical method steps for increasing myocardial function in a subject with heart failure concerning extracorporeally sequestering activated leukocytes and/or activated platelets in blood from the subject in a cartridge having a solid support and surface area for sequestering, and treating the sequestered leukocytes and activated platelets to deactivate the leukocytes and/or the platelets. 
The instant claims differ from the claims of ‘637 substantially only in reciting the heart failure condition being treated as being chronic heart failure rather than acute decompensated heart failure. However, Trutza teaches to treat patient blood from patients having a plurality of inflammatory cardiovascular conditions, including congestive heart failure, a form of chronic heart failure. Trutza teaches extracorporeal treatment of blood to remove excess “formed elements” including leukocytes, [0012, and 0025] so as to selectively remove formed elements having cardiovascular disease-related markers. Lane et al patent 5,591,772 teaches extracorporeal treatment of blood to mitigate, prevent and treat acute and chronic inflammation and inflammatory cardiovascular diseases, including congestive heart failure (see in particular: column 3, lines 35-45, column 15, lines 4-10 and 38-44 and column 16, lines 10-30 and 48-55). 
Thus, it would have been obvious to one of ordinary skill in the art of treating blood diseases by extracorporeally treating the blood, to have applied the method described in the claims of patent ‘637 to treatment also to patients having chronic heart failure, since Trutza teaches that removal of excess undesirable elements in leukocytes effectively treats chronic heart failure, and since Lane teaches that acute and chronic .  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-5, 8, 10, 15-17, 19, 20, 24, 25, 27-29, 65, 66 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humes et al PGPUBS Document US 2009/0060890 in view of Trutza et al PGPUBS Document US 2008/0319369, Nose et al PGPUBS Document US 2011/0197628, Lane et al patent 5,591,772 (Lane) and Winter et al patent 3,275,657 (Winter). Referenced paragraph numbers of the Specification of applied PGPUBS Documents in this and following rejections are identified with “[ ]” symbols.
For independent claims 1, 29 and 65, Humes ‘890 discloses therapeutic treatment of a plurality of cardiac conditions related to health of the heart including inflammatory conditions leading dysfunction of cardiovascular systems [0004, 0009, 0017], comprising extracorporeally sequestering and retaining of activating leukocytes and platelets on ultrafiltration, solid support surfaces [0045, 0049, 0050, 0053-0056, 0067-0068 and 0109-0111], the surfaces having significant surface area for the sequestration [0012-0016, 0095]. During time periods in which such leukocytes and platelets are retained, these are treated with agents for inhibiting the release of pro-inflammatory substances, including citrate and other calcium chelating agents [0013, 0014, 0018, and 0068].  For claim 1, the ultrafiltration support surfaces are retained in devices or cartridges which have fluid inlet and outlet ports bounding a fluid volume [0055, 0058-0060, 0064, 0097].
Humes discloses treatment of diseases involved in regulating cardiovascular function [0004], such as related to cardiopulmonary bypass [0009, 0017], and treatment of cardiovascular disease [0205], hence inherently suggesting that heart diseases treated encompass treatment of chronic heart failure. Regarding improvement in 
The claims firstly differ by specifying that the cardiovascular condition which is being treated is chronic heart failure. However, Trutza teaches to treat patient blood from patients having a plurality of inflammatory cardiovascular conditions, including congestive heart failure, a form of chronic heart failure. Trutza teaches treatment of blood to remove excess “formed elements” including leukocytes, [0012, and 0025] so as to selectively remove formed elements having cardiovascular disease-related markers. Like in Humes, the treatment comprises selective removal or sequestration of leukocytes having risk markers, by extracorporeal ultrafiltration [0003-0006, 0015-0018, 0029, 0050]. 
Additionally, Lane et al patent 5,591,772 teaches extracorporeal treatment of blood to mitigate, prevent and treat acute and chronic inflammation and inflammatory cardiovascular diseases, including congestive heart failure (see in particular: column 3, lines 35-45, column 15, lines 4-10 and 38-44 and column 16, lines 10-30 and 48-55).
Thus, it would have been obvious to one of ordinary skill in the medical and surgical blood treatment arts, to have applied the ultrafiltration employing extracorporeal blood treatment process of Humes, to treatment of patients having chronic congestive heart failure, since Lane teaches that acute and chronic inflammatory cardiovascular diseases, including congestive heart failure, can each be effectively treated by extracorporeal blood treatment involving selectively removing inflammation-causing leukocyte components, and since Trutza has proven substantial, dramatic improvement of patient cardiovascular symptoms, especially large reductions in atherogenic, 
The claims also differ by requiring that the inhibition of release of pro-inflammatory substance or deactivation of the leukocytes and platelets results in at least some form of improvement of myocardial function, with claim 1 specifying that such improvement is selected from any of discrete parameters such as concerning left ventricular or flow parameters. However, Nose et al teach extracorporeal membrane treatment of immune diseases by removing formed components of blood including white blood cell (leukocyte) and platelet populations by adsorption techniques, and then reinjecting the blood back into the patient. Such process results in increases in patient cardiovascular myocardial functions including left ventricular ejection fraction, left ventricular diastolic pressure dimeter and other aspects of sustained myocardial recovery (figures 6 and 12 and paragraphs [0018, 0024-0029, 0034, 0035]). Also, Winter et al teach that the aspect of Humes concerning treatment of coronary and cardiovascular disease by injection of citrate salts results in pronounced vasodilation and improved myocardial blood flow, i.e. coronary flow reserve (see column 1, lines 28-44 and column 6, lines 59-74). 
Thus, it would have been obvious to one of ordinary skill in the medical and surgical blood treatment arts as suggested by Nose and Winter, that in the application of  the ultrafiltration employing extracorporeal blood treatment process of Humes including the citrate injection, to treatment of patients having heart failure, would have resulted in substantial, dramatic improvement of patient myocardial and other 
Humes further discloses or suggests: 
the support having varied surface shapes and configurations including being packed with particulate or bead surfaces for claim 5 [0095], in MPEP Section 2144.04, part IV., see In re Rose, In Gardner v. TEC Syst., Inc. and In re Daily, states that changes in size, proportion and shape are not necessarily determinative of patentable distinction, if a person of ordinary skill in the art would have found obvious scaling up or scaling down such size or proportion, or that a particular configuration of a container is significant.
comprising fibers for claim 8 [0095], having a surface area and hence inner volume in the range recited in claims 10 and 15 [0015], see In re Rose, In Gardner v. TEC Syst., Inc. and In re Daily, states that changes in size, proportion and shape are not necessarily determinative of patentable distinction, if a person of ordinary skill in the art would have found obvious scaling up or scaling down such size or proportion, or that a particular configuration of a container is significant,
flow rate in the range recited in claim 16 [0062],
the support arranged parallel to the blood flow for claim 17 [0094],
 treatment of leukocytes and platelets with calcium chelating agent, or specifically citrate, for claims 19 and 20 [0022, 0108], 
the patient having primary and secondary inflammation conditions including myocardium for claim 24 [0017], the leukocytes and/or platelets sequestered being 
and returning of at least some amount or proportion of treated leukocytes and platelets which have been deactivated or treated with a pro-inflammatory substance inhibiting agent back to the subject [0045, 0109, and 0115] for claim 69.
Nose teaches or suggests that the extracorporeal blood treatment results in myocardial recovery, or increased myocardial function for lengthy time periods such as months or years, and after treatment termination, for claims 27 and 28 [0025-0028].
Trutza teaches treatment of patients having had previous heart attacks, suggesting treatment of patients having had heart transplants for claim 25 [0015].
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humes et al PGPUBS Document US 2009/0060890 in view of Trutza et al PGPUBS Document US 2008/0319369, Nose et al PGPUBS Document US 2011/0197628 (Nose), Lane et al patent 5,591,772 (Lane)  and Winter et al patent 3,275,657 (Winter), as applied to claims 1-5, 8, 10, 15-17, 19, 20, 24, 25, 27-29, 65, 66 and 69, above, and further in view of Tanaka et al patent 4,323,455. Claims 2-4 require specified surface area to inner volume ratios of greater than 25 cm-1, no greater than 80 cm-1 or in the range of from 25 cm-1 to 2,000cm-1, thus differ from Humes who is silent as to such ratio. However Tanaka broadly teaches to treat blood with membranes having a large surface area relative to the smallest possible volume (column 5, lines 42-57), while Humes discloses that the surfaces can be selected from a  variety of forms and hence have a variety of packing densities or surface area to volume ratio [0094, 0095]. 

MPEP Section 2144.04, part IV., see In re Rose, In Gardner v. TEC Syst., Inc. and In re Daily, states that changes in size, proportion and shape are not necessarily determinative of patentable distinction, if a person of ordinary skill in the art would have found obvious scaling up or scaling down such size or proportion, or that a particular configuration of a container is significant.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura et al patent 6,242,600 is also of interest for recitation of blood treatment so as to reduce inflammation-causing conditions applied to either acute or chronic heart failure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/20/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778